DRAPEAU, J. pro tem.
In this appeal from an interlocutory judgment of divorce there is no bill of exceptions or reporter’s transcript. Therefore, this court is precluded from considering any matters of fact not a part of the judgment roll. (Ward v. Ward, 15 Cal.2d 234 [100 P.2d 773].)
Complaint is made that the trial court failed to find for either party as to community property. The appeal being based upon the judgment roll alone, the findings must be given a liberal construction which will uphold rather than defeat the judgment. (Ward v. Ward, supra.)
Under the provisions of the interlocutory judgment, there was ordered paid to appellant $450 in six monthly installments. This is roughly one-half the value of the community property as alleged in the pleadings. Therefore, it must be assumed that the trial court in making this award was disposing of the community property. (Johnston v. Johnston, 33 Cal.App.2d 90 [91 P.2d 142].)
The judgment is affirmed.
York, P. J., and Doran, J., concurred.